Order, Supreme Court, New York County (Ira Gammerman, J.), entered January 3, 1995, which granted defendants’ motions for summary judgment and dismissed plaintiffs complaint, unanimously affirmed, with costs.
The lease at issue expressly stated that the annual Operating Statements forwarded by the landlord would become "conclusive and binding” on the tenant in absence of timely dispute within 60 days of receipt thereof and, where no immediate settlement could be reached, in absence of a demand for arbitration within 120 days of receipt. The landlord was entitled to rely upon the express terms of the lease (see, Matter of New York Plaza Bldg. Co. [Oppenheim, Appel, Dixon & Co.], 103 AD2d 203, 208-209). Plaintiff concedes that it never disputed the Operating Statements for the years in question, nor demanded arbitration with respect thereto. Accordingly, plaintiffs claims are precluded, and the complaint properly was dismissed. Concur — Sullivan, J. P., Rosenberger, Kupferman, Ross and Williams, JJ.